DETAILED ACTION
This office action is in response to the application filed on 14 February 2022. Claims 2-21 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 14 February 2022 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claim 13 objected to because of the following informalities:  
Regarding Claim 13, lines 2-3 recites “through the Internet” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - through Internet - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8-10, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10, 12, 14, and 16 of U.S. Patent No. 11,272,196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the features of the claims is substantially the same, but also because, for instance, independent Claims 2 and 17 of the instant application are broader in scope than the corresponding Claims 10, 12, 14, and 16 of U.S. Patent No. 11,272,196 B2.
Although Claims 2 and 17 of the instant application recite enhanced frame rate and base frame rate, examiner notes that this is a minor difference. Higher and lower layers conventionally have corresponding frame rates that are inherent in hierarchical coding, and therefore, this feature does not carry significant patentable weight.
Although Claims 2 and 17 of the instant application recite “increas[ing] or decreas[ing] a frame rate of the decoded image data based on a display capability” and corresponding Claims 12 and 16 of U.S. Patent No. 11,272,196 B2 recite “match[ing] a frame rate of image data of each of the pictures with a display capability”, this is a minor difference and merely a matter of semantics, since the purpose of adjusting, increasing, decreasing, or matching a frame rate based on display capability is to provide the most optimized frame rate for a targeted display. Therefore, corresponding Claims 12 and 16 of U.S. Patent No. 11,272,196 B2 clearly indicates this optimizing feature.
Claims 2, 14, 17, and 21 are further rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10, 12, 14, and 16 of U.S. Patent No. 11,272,196 B2 in view of Claims 14 and 17 of U.S. Patent No.: 10,531,107 B2, since it would have been obvious to one of ordinary skill in the art to utilize an average timing of decoding timings as the claimed middle decoding timing for the advantage of performing the decoding process smoothly. Additionally, the minor difference between “average” and “middle” is merely a matter of semantics. Furthermore, the elements are shown by the above-mentioned claims, as noted above, in which it would have been obvious to combine known techniques ready for improvement, to provide predictable results in increasing efficiency in hierarchical coding. Moreover, the examiner’s rationale above (in point 7.) applies equally as well here.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schierl et al., Scalable Video Coding Over RTP and MPEG-2 Transport Stream in Broadcast and IPTV Channels (2009), hereby Schierl, in view of Toma et al., US Patent Application Publication No.: 2019/0394475 A1 (Please note the Provisional Application No.: 61/836,291), hereby Toma, and in further view of Atkins, US Patent Application Publication No.: 2013/0088644 A1, hereby Atkins.
Schierl discloses the invention substantially as claimed. Regarding Claims 2 and 17, Schierl discloses a reception apparatus and method, comprising:
“circuitry (Abstract, Fig. 2, and page 65, SVC Overview, generally disclosing a codec) configured to: 
receive a plurality of video streams including coded image data in each of a first hierarchy set and a second hierarchy set (Abstract, Figs. 2 and 4, and pages 69-70; Fig. 5, visually disclosing PES 1, PES 2, PES 3, and PES 4, and visually disclosing the predetermined number of video streams having coded image data of the picture in each of divided hierarchy sets; pages 68-69, disclosing SVC over MPEG-2 Transport Stream; page 68, disclosing a program association table (PAT) is used, which is by default associated to PID=0 and identifies the different programs (TV channels); see also pages 69-70), the coded image data being obtained by classifying image data of pictures into a plurality of hierarchies (Abstract, Fig. 2; Figs. 4-5, and page 69, disclosing a base layer is transported in its own PID and SVC enhancements are transported in a separate PES with a separate PID assigned and further disclosing utilizing hierarchy descriptors), coding the image data (Abstract, Fig. 2; Figs. 4-5, and page 69, disclosing a base layer is transported in its own PID and SVC enhancements are transported in a separate PES with a separate PID assigned and further disclosing utilizing hierarchy descriptors), and dividing the plurality of hierarchies into the first hierarchy set and the second hierarchy set (Abstract, Fig. 2; Figs. 4-5, and page 69, disclosing the distribution of SVC layers to different PESs, which are indicated by different PIDs in the TS), wherein 
the first hierarchy set corresponds to image data for an . . . frame rate and includes a highest hierarchy of the plurality of hierarchies, and the second hierarchy set corresponds to image data for a base frame rate and includes . . . hierarchies of the plurality of hierarchies other than the highest hierarchy (Abstract, Figs. 2 and 4, and pages 69-70; Fig. 5, visually disclosing PES 1, PES 2, PES 3, and PES 4, and visually disclosing the predetermined number of video streams having coded image data of the picture in each of divided hierarchy sets, and further disclosing PES 1-4 having different frame rates; Fig. 5, and page 70, disclosing PES 1 carrying the base layer, and discloses to allow continuous decoding, the decoding time stamps DTSs have equidistant intervals (see, for example, PES 3 and 4)); 
decode the coded image data only in the first hierarchy set in the plurality of video streams or the coded image data in both of the first hierarchy set and the second hierarchy set in the plurality of video streams to acquire decoded image data of pictures having the . . . frame rate or the base frame rate, wherein decoding timings for coded image data of each picture in the first hierarchy set and coded image data of each picture in the second hierarchy set are (Abstract, Figs. 2 and 4; Fig. 5, and page 70, disclosing PES 1 carrying the base layer, and discloses to allow continuous decoding, the decoding time stamps DTSs have equidistant intervals (see, for example, PES 3 and 4); examiner notes that based on the teachings of Schierl, it would have been clear to one of ordinary skill in the art to be able to adjust timings of decoding based on priority levels; moreover, it is well within the level of one of ordinary skill to desirably select/refine when/where adjusting starts (see Schierl, Fig. 5, PES 3 and 4); Figure 5, and page 69, further disclosing PES 1-4 having different frame rates). . . ; and 
. . . .”
However, although Schierl does not expressly disclose the claimed circuitry and interleaving feature, and generally discloses the claimed hierarchical order and grouping feature with associated frame rates, Toma does expressly disclose the following:
“circuitry (Figs. 12, 16, and 18, disclosing various examples of a receiving/decoding device) configured to: . . . ,
wherein the first hierarchy set corresponds to image data for an enhanced frame rate and includes a highest hierarchy of the plurality of hierarchies, and the second hierarchy set corresponds to image data for a base frame rate and includes all hierarchies of the plurality of hierarchies other than the highest hierarchy (Fig. 1, and paragraphs [0032]-[0036], visually disclosing a picture predicted structure in each layer hierarchically encoded to realize temporal scalability, in which extended layer (TemporalId 4) has an enhanced frame rate, and basic layers (TemporalId 0-3) have a base frame rate; Figs. 1 and 3, and paragraphs [0040]-[0044] and [0076]-[0077], disclosing utilizing a decoding time offset (i.e., interleaved) between the basic layers and the extended layer, in which Figs. 1 and 3 visually discloses the claimed interleaved feature between the basic layers (TemporalId 0-3) and the extended layer (TemporalId 4); Figs. 1 and 3 further visually show the claimed highest hierarchy set includes a first hierarchy (extended layer, TemporalId 4) and the second hierarchy includes all hierarchies of the plurality of hierarchies other than the highest hierarchy (basic layers, TemporalId 0-3); see also Figs. 12, 16, and 18); 
decode the coded image data only in the first hierarchy set in the plurality of video streams or the coded image data in both of the first hierarchy set and the second hierarchy set in the plurality of video streams to acquire decoded image data of pictures having the enhanced frame rate or the base frame rate, wherein decoding timings for coded image data of each picture in the first hierarchy set and coded image data of each picture in the second hierarchy set are interleaved (Fig. 1, and paragraphs [0032]-[0036], visually disclosing a picture predicted structure in each layer hierarchically encoded to realize temporal scalability, in which extended layer (TemporalId 4) has an enhanced frame rate, and basic layers (TemporalId 0-3) have a base frame rate, whereby these frame rates may be adjusted (see paragraph [0036]); Figs. 1 and 3, and paragraphs [0040]-[0044] and [0076]-[0077], disclosing utilizing a decoding time offset (i.e., interleaved) between the basic layers and the extended layer, in which Figs. 1 and 3 visually discloses the claimed interleaved feature between the basic layers (TemporalId 0-3) and the extended layer (TemporalId 4); Figs. 1 and 3 further visually show the claimed highest hierarchy set includes a first hierarchy (extended layer, TemporalId 4) and the second hierarchy includes all hierarchies of the plurality of hierarchies other than the highest hierarchy (basic layers, TemporalId 0-3); see also Figs. 12, 16, and 18); and 
increase or decrease a frame rate of the decoded image data (Fig. 1, and paragraph [0036]; see also Fig. 3; see also Figs. 12, 16, and 18). . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Schierl and Toma (hereby Schierl-Toma), to modify the reception apparatus/method of Schierl to use the claimed circuitry, interleaving feature, and hierarchical order and grouping feature with associated frame rates as in Toma. The motivation for doing so would have been to create the advantage of effectively realizing scalability to decode or display encoded data (see Toma, Figs. 1 and 3, and paragraph [0029]; see also Figs. 12, 16, and 18).
However, although Schierl-Toma does not expressly disclose the claimed increasing or decreasing the frame rate of the decoded image data based on a display capability, Atkins does expressly disclose the following:
“. . . ; and 
increase or decrease a frame rate of the decoded image data based on a display capability (Figs. 1-5B, and paragraphs [0013], [0029], [0031]-[0032], and [0100]-[0104], disclosing selecting one of the frame rates based on a determining the capability of a destination display).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Schierl-Toma and Atkins (hereby Schierl-Toma-Atkins), to modify the reception apparatus/method of Schierl-Toma to use the claimed increasing or decreasing the frame rate of the decoded image data based on a display capability as in Atkins. The motivation for doing so would have been to create the advantage of delivering video content optimized for displaying on a destination display based on display capabilities (see Atkins, Figs. 1-5B, and paragraphs [0013], [0029], [0031]-[0032], and [0100]-[0104]).
Regarding Claims 3, 5, 9, and 18, Schierl-Toma-Atkins discloses:
“wherein the circuitry (Toma, Figs. 12, 16, and 18, disclosing various examples of a receiving/decoding device) is configured to decode the coded image data in both of the first hierarchy set and the second hierarchy set in the plurality of video streams (Schierl, Abstract, Figs. 2 and 4; Fig. 5, and page 70, disclosing PES 1 carrying the base layer, and discloses to allow continuous decoding, the decoding time stamps DTSs have equidistant intervals (see, for example, PES 3 and 4); examiner notes that based on the teachings of Schierl, it would have been clear to one of ordinary skill in the art to be able to adjust timings of decoding based on priority levels; moreover, it is well within the level of one of ordinary skill to desirably select/refine when/where adjusting starts (see Schierl, Fig. 5, PES 3 and 4); Figure 5, and page 69, further disclosing PES 1-4 having different frame rates) to acquire the decoded image data of pictures having the enhanced frame rate (Toma, Fig. 1, and paragraphs [0032]-[0036], visually disclosing a picture predicted structure in each layer hierarchically encoded to realize temporal scalability, in which extended layer (TemporalId 4) has an enhanced frame rate, and basic layers (TemporalId 0-3) have a base frame rate, whereby these frame rates may be adjusted (see paragraph [0036]); Figs. 1 and 3, and paragraphs [0040]-[0044] and [0076]-[0077], disclosing utilizing a decoding time offset (i.e., interleaved) between the basic layers and the extended layer, in which Figs. 1 and 3 visually discloses the claimed interleaved feature between the basic layers (TemporalId 0-3) and the extended layer (TemporalId 4); Figs. 1 and 3 further visually show the claimed highest hierarchy set includes a first hierarchy (extended layer, TemporalId 4) and the second hierarchy includes all hierarchies of the plurality of hierarchies other than the highest hierarchy (basic layers, TemporalId 0-3); see also Figs. 12, 16, and 18).”
The motivations that were utilized in Claims 2 and 17 apply equally as well here.
Regarding Claims 4, 8, and 19-20, Schierl-Toma-Atkins discloses:
“wherein the circuitry (Toma, Figs. 12, 16, and 18, disclosing various examples of a receiving/decoding device) is configured to increase [decrease] the frame rate of the decoded image data (Toma, Fig. 1, and paragraph [0036]; see also Fig. 3; see also Figs. 12, 16, and 18) based on the display capability (Atkins, Figs. 1-5B, and paragraphs [0013], [0029], [0031]-[0032], and [0100]-[0104], disclosing selecting one of the frame rates based on a determining the capability of a destination display).”
The motivations that were utilized in Claims 2 and 17 apply equally as well here.
Regarding Claims 6-7 and 10-11, Schierl-Toma-Atkins discloses:
“wherein the circuitry (Toma, Figs. 12, 16, and 18, disclosing various examples of a receiving/decoding device) is configured to make the frame rate of the decoded image data double [half] (Toma, Fig. 1, and paragraph [0036]; see also Fig. 3; see also Figs. 12, 16, and 18) based on the display capability (Atkins, Figs. 1-5B, and paragraphs [0013], [0029], [0031]-[0032], and [0100]-[0104], disclosing selecting one of the frame rates based on a determining the capability of a destination display).”
The motivations that were utilized in Claims 2 and 17 apply equally as well here.
Regarding Claim 12, Schierl-Toma-Atkins discloses:
“wherein the circuitry (Toma, Figs. 12, 16, and 18, disclosing various examples of a receiving/decoding device) is configured to receive the plurality of video streams carried on a broadcast wave (Schierl, Abstract, Fig. 2, and pages 65-66, SVC Overview, disclosing SVC transport over broadcast channels; see also pages 68-69, disclosing SVC over MPEG-2 Transport Stream; Abstract, disclosing layered multicast transmission over the Internet and further disclosing transport over IP/RTP, which is important for IPTV; Figs. 2 and 4-5; page 68, disclosing a program association table (PAT) is used, which is by default associated to PID=0 and identifies the different programs (TV channels); Fig. 4, further disclosing a program map table (PMT) and PIDj, PIDk, and PIDl (identification information); see also pages 69-70).”
The motivations that were utilized in Claims 2 and 17 apply equally as well here.
Regarding Claim 13, Schierl-Toma-Atkins discloses:
“wherein the circuitry (Toma, Figs. 12, 16, and 18, disclosing various examples of a receiving/decoding device) is configured to receive the plurality of video streams through the Internet (Schierl, pages 68-69, disclosing SVC over MPEG-2 Transport Stream; Abstract, disclosing layered multicast transmission over the Internet and further disclosing transport over IP/RTP, which is important for IPTV; Figs. 2 and 4-5; page 68, disclosing a program association table (PAT) is used, which is by default associated to PID=0 and identifies the different programs (TV channels); Fig. 4, further disclosing a program map table (PMT) and PIDj, PIDk, and PIDl (identification information); see also pages 69-70).”
The motivations that were utilized in Claims 2 and 17 apply equally as well here.
Regarding Claim 15, Schierl-Toma-Atkins discloses:
“wherein hierarchy identification information for identifying a hierarchy of each of the pictures is added (Schierl, Abstract, Figs. 2 and 5; Fig. 4, visually disclosing PIDj and “(Base layer)” (recognized as identification information of a base layer) and PIDk and PIDl (recognized as identification information of an enhancement layer); see also pages 69-70).”
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schierl-Toma-Atkins, and in further view of Tsukuba et al., US Patent Application Publication No.: 2015/0245046 A1, hereby Tsukuba.
Regarding Claim 16, Schierl-Toma-Atkins discloses:
“wherein the hierarchy identification information for identifying the hierarchy of each of the pictures is added (Schierl, Abstract, Figs. 2 and 5; Fig. 4, visually disclosing PIDj and “(Base layer)” (recognized as identification information of a base layer) and PIDk and PIDl (recognized as identification information of an enhancement layer); see also pages 69-70; see also Fig. 1, generally disclosing a NAL unit header) . . . .”
However, although Schierl-Toma-Atkins generally discloses the claimed header portion of a NAL unit, Tsukuba does expressly disclose the following:
“wherein the hierarchy identification information for identifying the hierarchy of each of the pictures is added at a header portion of Network Abstraction Layer (NAL) unit of each of the pictures (Figs. 5 and 7(c), and paragraph [0194]; see also Figs. 3, 20, and 26).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Schierl-Toma-Atkins and Tsukuba, to modify the reception apparatus/method of Schierl-Toma-Atkins to use the claimed header portion of a NAL unit as in Tsukuba. The motivation for doing so would have been to create the advantage of providing relevant header information representing an identifier of a layer/sublayer to which the stored coded data belongs (see Tsukuba, Figs. 5 and 7(c), and paragraph [0194]; see also Figs. 3, 20, and 26).
Allowable Subject Matter
Although Claims 14 and 21 contain allowable subject matter, Claims 2-6, 8-10, 14, and 17-21 are currently rejected under nonstatutory double patenting, as outlined above. The rejection may be overcome by Applicant filing a Terminal Disclaimer. If Applicant files a Terminal Disclaimer, then Claims 14 and 21 would then be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose hierarchical coding. For example, the following references show similar features in the claims, although not relied upon: Rossato (US 2013/0322530 A1), Fig. 1A, disclosing a multiscale encoding and decoding system; Figs. 1E and 4A, and paragraphs [0096], [0328], [0332], [0334], and [0344], disclosing a hierarchical coding structure having a plurality of tiers LOQ#0-LOQ#4, in which LOQ#0 is a hierarchy set higher than the lowest hierarchy set that includes one hierarchy, and LOQ#1-4, which are downblended and/or downsampled lower levels of quality, are a lowest hierarchy set that includes at least two or more hierarchies; see also Figs. 4B-4C, disclosing similar configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482